internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a 3-plr-113304-98 date date legend nation initiative state x y college dear this responds to your date request for a ruling on behalf of eligible tribal members concerning the proper treatment of economic development grants made by the nation specifically you have asked whether economic development grants made to tribal members pursuant to initiative are excludable from the gross_income of those tribal members under the general welfare doctrine in addition you have asked whether the nation has any withholding requirements under sec_3402 of the internal_revenue_code with respect to the grants facts the nation is a federally recognized tribe organized and operated under a tribal constitution approved by the secretary of the interior pursuant to the indian reorganization act of u s c the territorial jurisdiction for the nation located in state contains approximately x acres currently there are y members enrolled in the nation over half of which are adults the nation conducts class iii gaming operations on tribal land pursuant to the indian gaming regulatory act u s c sec_2701 et seq revenues from these operations are used to provide basic government services and are the funding source for the economic development program described below cc dom it a 3-plr-113304-98 there are relatively few member-owned and operated businesses within the nation statistics indicate that in the nation had an unemployment rate of more than percent more than percent of the nation’s households earned incomes below the poverty level the nation represents that one of the major obstacles to business development within the nation is the inability of members to obtain financing for business ventures of primary concern to lenders is their inability to obtain a security_interest in tribal lands because the lands are held in trust by the united_states and are exempt from security interests or other incumbrances that would normally serve as collateral for loans the nation represents that to the best of its knowledge no member has been able to obtain a loan from a commercial lender for a business venture within the nation’s boundaries the personal responsibility and work opportunity reconciliation act of p l also known as the welfare reform act ended aid to families with dependant children afdc and replaced it with a federal block grant program for use by state or tribal governments to provide temporary assistance to needy families tanf the nation’s tanf plan states that while providing temporary assistance to needy families the nation must foster business development the tanf plan contemplates that the tanf recipients will receive the necessary means and training for self-sufficiency and personal responsibility through other programs administered by the nation such as the business grant program in initiative was passed by members of the nation which provided for the distribution of certain of the nation’s gaming revenues due to the nation’s conclusion that there is a lack of business development within the nation that would provide employment to those members now on public assistance initiative contains a provision establishing an economic development plan pursuant to the economic development plan a seven member economic development task force has been created it is the responsibility of the task force to promote economic development for the nation by attracting to the reservation and creating both large and small businesses to employ tribal members the initiative also established an economic development department which is subject_to oversight by the economic development task force all overhead costs of the department are funded by gaming revenues the department staff currently consists of a director administrative assistant secretary and three economic development specialists one of whom will focus primarily on educational training programs for grant applicants and grantee businesses the initiative establishes funding for the business grant program that provides grants to individual members of the nation for business development grants from dollar_figure to dollar_figure are available under the business grant program to individuals who are enrolled members of the nation the dollar_figure limit also will be applied to any single venture regardless of the number of individual members participating in the venture the purpose of the cc dom it a 3-plr-113304-98 business grant program is to improve the general welfare of tribal members by providing small_business financing to entrepreneurs who would otherwise be unable to find start-up capital for new ventures and expansion capital for existing businesses the nation states that the long-term impact is expected to be a stable base of independently owned small businesses to apply for a grant under the business grant program a member of the nation must submit a letter of intent and a business plan the business plan must include information indicating the ownership and form of organization of the business narrative description of the business qualifications of the owner to operate the business results of market studies production and operating plans cost studies operating cash and profit projections for three years including a detailed statement of sources and uses of funds in the business startup legal requirements for the business and evidence that they have been satisfied implementation time table for business start-up and proposed measures of performance for the business the economic development department will provide technical assistance to members and help them prepare grant proposals and business plans an agreement will be formalized with college to provide its credit courses directly to grant applicants at sites within the nation college has developed a detailed sample curriculum through its small_business development and training center for members of the nation members are required to complete a business planning training course approved by the economic development task force to be eligible to receive a business grant once a member submits a letter of intent and business plan the economic development task force will evaluate the proposal according to the following formal criteria location expected contribution to the local economy of the nation and the degree of need of the business owner first priority for grants will be assigned to those individuals whose businesses will be physically located in the territorial jurisdiction of the nation additional priority will be assigned to individuals whose proposals for businesses are expected to directly employ members of the nation purchase goods and services from members of the nation and attract investment of outside resources to the nation in evaluating the need of the individual business owner priority will be assigned to individuals who do not have sufficient personal resources to finance the business_enterprise and to those individuals who demonstrate that they cannot find other outside financing for the business the nation does not anticipate awarding any grants to members who can provide sufficient funding on their own once a grant is awarded the member and the nation will enter into a formal agreement for disbursal and use of the funds the grant agreement will specify obligations of the grant recipient including use of the funds according to the business plan and reporting and performance standards the grant agreement will specify that the grantee cannot sell the business or its assets during the term of the grant agreement the grant agreement also will specify special conditions and remedies for cc dom it a 3-plr-113304-98 nonperformance for example funds not expended in accordance will the grant agreement are repayable by the grantee in full with interest and costs law analysis sec_61 of the internal_revenue_code states the general_rule that gross_income means all income from whatever source derived generally all income is subject_to taxation unless excluded by law 348_us_426 individual tribal members are citizens of the united_states and are subject_to federal_income_tax unless specifically exempted by treaty or statute see revrul_67_284 1967_2_cb_55 modified on another issue by revrul_74_13 1974_1_cb_14 amplified by revrul_94_16 1994_1_cb_19 amplified by revrul_94_65 1994_2_cb_14 the service has held that payments made under legislatively provided social benefit programs for promotion of the general welfare are excludable from gross_income this general welfare doctrine applies only to governmental payments out of a welfare fund based upon the recipients’ need and not as compensation_for services see eg rev ruls 1957_1_cb_26 payments to the blind 1974_1_cb_18 awards to crime victims or their dependents 1974_1_cb_20 replacement housing payments to aid displaced individuals and families 1975_2_cb_23 assistance payments for lower income families to acquire homes 1998_15_irb_5 relocation payments made to flood victims on the other hand the service has stated that benefits payable regardless of the financial status health educational background or employment status of the recipient are not excludable under the general welfare doctrine see eg revrul_76_131 1976_1_cb_16 equal payments made regardless of financial status health educational background or employment status to persons over who have lived in alaska for years are includible in gross_income of recipients see also 88_tc_1293 acq on another issue 1989_1_cb_1 99_tc_59 revrul_77_77 1977_1_cb_11 addresses the treatment of nonreimbursable grants made to indians under the indian financing act of the revenue_ruling states title iv of the act entitled indian business grants was established by congress for the purpose of stimulating and increasing indian entrepreneurship and employment by providing equity_capital through nonreimbursable grants made by the secretary of the interior to indians and indian tribes to expand profit-making indian-owned economic enterprises on or near reservations payments made under legislatively provided social benefit programs for cc dom it a 3-plr-113304-98 promotion of the general welfare are not includible in a recipient’s gross_income see for example revrul_74_205 1974_1_cb_20 and the revenue rulings cited therein see also revrul_75_271 1975_2_cb_23 holding assistance payments made to the mortgagee on behalf of low income homeowners by the department of housing and urban development pursuant to section of the national housing act as amended are not includible in the gross_income of the individual homeowners since such payments are in the nature of general welfare held grants made pursuant to title iv of the act are excludable from gross_income for federal_income_tax purposes title iv of the act addressed in the revenue_ruling discussed above sought to stimulate and increase indian entrepreneurship and employment by providing equity_capital through nonreimbursable grants of up to dollar_figure to indians to expand profit- making indian-owned economic enterprises on or near reservations title iv was amended in to increase the maximum grant amount to dollar_figure per indian under the act recipients had to show that they could not obtain adequate financing from other sources in addition recipients had to show that they could obtain at least of the necessary funds from other sources including their personal assets in the present case a tribal government proposes to make grants to eligible tribal members for the purpose of increasing indian entrepreneurship and employment by providing equity_capital through nonreimbursable grants to tribal members for new ventures and expansion capital for existing businesses that purpose is similar to the federal government’s purpose under the indian financing act of see revrul_77_77 as in the federal program addressed in revrul_77_77 recipients of grants under the nation’s program cannot obtain adequate funding from other sources including their personal assets also similar to the program addressed in the revenue_ruling the nation’s program gives priority to individuals whose businesses are physically located in the territorial jurisdiction of the nation in addition recipients will be required to return any funds not expended as agreed in the grant application revrul_77_77 states that payments made under legislatively provided social benefit programs for promotion of the general welfare are not includible in a recipient’s gross_income in the present case the registered voters of the nation passed initiative which established several programs for the general welfare of the tribe including the business grant program the facts indicate that the nation has an unemployment rate of over percent and that more than percent of the nation’s households earned_income below the poverty level the business grant program gives priority to individuals whose businesses are physically located in the territorial jurisdiction of the nation and assigns additional priority to individuals whose businesses directly employ members of the nation purchase goods and services from members of the nation and attract investment of outside resources to the nation therefore the payments made cc dom it a 3-plr-113304-98 under the business grant program to tribal members who both cannot obtain adequate financing from other sources including their own personal assets and use the grant to develop or expand a business that is physically located on or near the territorial jurisdiction of the nation are part of a legislatively provided social benefit program for the promotion of the general welfare thus we conclude that economic development grants made pursuant to initiative to tribal members who meet both and are excludable from the gross_income of those tribal members under the general welfare doctrine sec_3402 of the code extends the withholding provisions to certain taxable payments of indian casino profits the business grants at issue are not taxable payments of casino profits thus the nation does not have a withholding requirement under sec_3402 with respect to the business grant amounts except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative cc dom it a 3-plr-113304-98 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel income_tax accounting by michael d finley chief branch
